The parties hereto having stipulated in open court that this case may be disposed of by a court of four, the decision is as follows: The parties having agreed that the determination be made without costs, judgment is directed for the defendants upon the written submission, without costs, dismissing plaintiff’s complaint upon the merits. A court of equity will not enforce a covenant such as that which forms the basis of this controversy at the suit of one who is not a covenantee, and to whom the covenantee was under no obligation at the time of the making of the covenant. The court will not grant affirmative relief to the defendants, for the reason, among others, that the covenantee is not before the court. Jenks, P. J., Thomas, Stapleton and Rich, JJ., concurred.